Citation Nr: 1139507	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  03-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for depressive disorder.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected skin disorder.

3.  Entitlement to service connection for loss of use of a creative organ.

4.  Entitlement to service connection for a dental disorder.

5.  Entitlement to an increased rating for hidradenitis suppurativa.

6.  Entitlement to service connection for glaucoma, claimed as secondary to hypertension.

7.  Entitlement to an earlier effective date for service connection for depressive disorder.  




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2011, the Veteran testified at a hearing at the Board's offices in Washington, DC.

The issues of entitlement to service connection for loss of use of a creative organ, service connection for a dental disorder, increased rating for hidranetitis suppurativa and service connection for glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Competent medical evidence provides a nexus between the Veteran's currently diagnosed hypertension and his service-connected hidradenitis suppurativa.   

2.  Throughout the appeal period, depressive disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment thinking or mood.  

3.  In February 2011, prior to the promulgation of a decision in this matter, the Veteran notified the Board of his desire to withdraw the appeal for entitlement to an earlier effective date for service connection for depressive disorder.   


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

2.  The criteria for a 70 percent rating for depressive disorder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434.

3.  The criteria for withdrawal of an appeal, with regard to the claim for an earlier effective date for service connection for a depressive disorder, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.203 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal for an earlier effective date for service connection for depressive disorder, and  hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


II.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A  December 2007 letter notified the Veteran of the information and evidence necessary to substantiate his claim for service connection for hypertension.  A January 2008 letter advised the Veteran of the information and evidence required to substantiate his claim for service connection for depressive disorder.  These letters informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  The Veteran has appealed the initial rating assigned for depressive disorder.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial rating for depressive disorder.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC).  Id.  The RO issued an SOC in August 2009 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claims for service connection for hypertension and increased rating for depressive disorder.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has had VA examinations for these disabilities.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

A.  Increased rating for depressive disorder

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).

A July 2008 rating decision granted service connection for depressive disorder secondary to service-connected hidradenitis suppurativa and assigned a 50 percent rating, pursuant to Diagnostic Code 9434.  

Diagnostic Code 9434 is governed by the General Rating Formula for Mental Disorders (formula).  A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

According to the GAF scale in DSM IV, a GAF score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation). A GAF score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood and an inability to work.  A score from 41 to 50 reflects serious impairment in social and occupation functioning including an inability to keep a job.  A score from 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupation or school functioning.

The Veteran contends that the severity of his major depressive disorder meets the criteria for a 70 percent rating.  

A report if mental health consultation at VAMC Durham, dated in October 2007, noted a history of debilitating hidradenitis suppuritava and depression.  It was noted that the Veteran was followed  in Winston Salem for depression and insomnia.  He was diagnosed with depression in early 2007 and treated with citalopram, seroquel for sleep and trazadone.  His depression started insidiously over the years and was related to his chronic condition and accompanying pain.  He reported that quetiapine initially helped with sleep but now the combination of medications did nothing.  He reported that similarly his depression was unabated by medications.  Currently, he complained of getting a couple of hours of sleep per night.  He reported vivid nightmares related to real events.  He indicated that his energy was zapped and endorsed anhedonia.  He stated that his self esteem is extremely low and he has isolated himself since 2004 due to shame and disgust about his illness.  He reported that he left his job as a real estate agent due in part to anxiety that other people could not stand the way his pustular lesions smelled.  

The examination report reflects that the Veteran indicated that his illness caused him to be very socially isolated and spend the majority of his day attending to skin care in order to prevent a recurrent outbreak.  The lesions were extremely painful and would often impinge upon his sleep.  He reported that he did not like to wear clothes because of the exquisite tenderness and stayed in a bathrobe.  The Veteran reported that he was concerned about what people think about him and his appearance.  

The Veteran reported that his nephew who had bipolar disorder  committed suicide in April 2007 and that this upset him especially after the Veteran's brother in law had died in 2001.  He denied auditory hallucinations, except to say that sometimes he thinks he hears his name being called.  He denied paranoid delusions.  

The Veteran endorsed some generalized worrying which happened two to three times a month.  This was reportedly worse when he drank a lot of coffee.  He denied frank panic attacks.  He denied manic symptoms.  On mental status examination, the Veteran was oriented times four.  There were no abnormal movements.  It was noted that he was pleasant and made fair eye contact.  His speech was within normal limits and nonpressured.  Mood was depressed.  Affect was reactive and appropriate.  With respect to thought content, it was noted that the Veteran was preoccupied with disease, and appearance.  The Veteran denied suicidal or homicidal ideation, plan or intent.  He denied auditory and visual hallucinations.  He denied delusions.  The examiner noted that insight and judgment were fair.  Cognition was grossly intact.  A psychiatrist diagnosed depression and assigned a GAF score of 45.  

Outpatient records from the VAMC Durham, dated in December 2007, reflect an assessment of a history of depression since a diagnosis of hidradenitis suppurativa, largely related to social isolation, extreme low self esteem, shame, loss of automony and financial freedom.  The Veteran indicated that his sleep was markedly impaired.  A physician diagnosed depression and assigned a GAF of 45. 

Upon VA examination in March 2008, it was noted that the Veteran complained of depression, anxiety and insomnia since the late 1990's.  Mental status evaluation revealed that the Veteran was alert, oriented and cooperative.  There was  no sign of a thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions or phobias.  The Veteran rated himself as moderately to severely anxious and depressed most of the time.  He had severe insomnia.  The Veteran reported difficulty with irritability and concentration as well.  He reported that he felt isolated from others.  He reported decreased interest in social activities, hobbies, etc.  The examiner assigned a GAF score of 40.  

In statements in support of his claim, the Veteran has indicated that he experiences violent outbursts due to his depressive symptoms.   

The Board concludes that the criteria for a 70 percent rating are reasonably met.  In this regard, medical professionals have assigned GAF scores of 45 throughout the appeal period, which is indicative of serious impairment.  Accordingly the Board concludes that the severity of the Veteran's depressive disorder more nearly approximates occupational and social impairment with deficiencies in most areas.  The Board concludes that a 70 percent rating is warranted throughout the appeal period.

The Board finds that the criteria for a 100 percent rating are not met, as the evidence does not show total occupational and social impairment due to symptoms such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

B.  Service Connection for Hypertension

The Veteran claims service connection for hypertension secondary to service-connected hidradenitis suppurativa.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. 3.310 (2010).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran had a VA examination in January 2008.  The examiner noted the claims file was reviewed.  The examiner noted a history of hypertension with onset in 2002.  The examiner diagnosed essential hypertension.  The examiner opined that there is no basis in medical fact for asserting that essential hypertension was caused by or chronically aggravated by hidradenitis suppurativa.

A VA skin disorders examination, dated in January 2008, also addressed the etiology of hypertension.  With respect to the relationship between hypertension and the Veteran's skin disorder, the examiner stated, "pain can certainly transiently raise blood pressure, and this condition is painful."  

The January 2008 skin disorders examination provides a positive nexus between the Veteran's service-connected hidradenitis suppurativa and hypertension.  Accordingly, given the positive medical nexus and resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted for hypertension.   


ORDER

A 70 percent rating is granted for major depressive disorder, subject to regulations governing the payment of VA benefits.

Service connection for hypertension is granted.

The claim for entitlement to an earlier effective date for service connection for depressive disorder is dismissed.  


REMAND

Additional development is necessary with regard to the claims for service connection for loss of use of a creative organ, service connection for a dental disorder, increased rating for hidradenitis suppurativa and service connection for glaucoma.

With regard to the claim for loss of use of a creative organ, the Veteran asserts that this is a side effect of medications he takes for his service-connected disabilities, including Seroquel.

The Veteran had a VA examination in January 2009.   The VA examiner indicated that he was not able to confirm erectile dysfunction.  The examiner noted that progress notes and problem lists in VA records did not show this complaint, and no treatment was shown.  The Board notes that the Veteran is competent to report that he experiences erectile dysfunction and has indicated this in the statements and testimony submitted in support of his claim.  Accordingly, in light of the competent statements regarding this disability, a remand is warranted to obtain a new VA examination.  

VA medical records reflect a current diagnosis of glaucoma.  The Veteran claims service connection for glaucoma secondary to hypertension.  In light of the grant of service connection for hypertension, a VA examination is necessary to decide this claim.  

With regard to the service-connected skin disorder, at the hearing, the Veteran testified that his skin condition has not been examined during the active phase.  
In Ardison v. Brown, 6 Vet. App. 405, 408 (1994), the Court held that VA must conduct an examination during the active phase of a disease.  On remand, the AMC/ RO should schedule the Veteran for a  VA examination to evaluate the severity of hidradenitis suppurativa during the active phase of this condition.  

Lastly, with respect to the claim for service connection for a dental disorder, under 38 C.F.R. § 17.161(h), those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment.  Currently, the Veteran is in receipt of a TDIU and has a combined schedular rating of 80 percent.  However, a remand of the claim for service connection for a dental disorder is warranted in order to readjudicate the claim in light of the grant of an increased rating for depressive disorder and service connection for hypertension and pending development of the Veteran's other service connection claims.  Therefore, on remand, following the completion of the requested development, the AMC/RO should readjudicate the claim for service connection for a dental disorder.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA genitourinary examination.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.

The examiner should provide an opinion as to whether erectile dysfunction is proximately caused by, or due to, the medications prescribed for the Veteran's service-connected disabilities, including Celexa, Amitriptyline, Sertraline and Seroquel.  The examiner should provide a detailed rationale for the opinion.

The examiner should state an opinion as to whether erectile dysfunction is aggravated by medications prescribed for service-connected disabilities, including Celexa, Amitriptyline, Sertraline and Seroquel.  The examiner should provide a detailed rationale for the opinion.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of service-connected  hidradenitis suppurativa.  The AMC/RO should ensure that the examination is scheduled during an active phase.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examiner should indicate that such a review was conducted.

The examiner should set forth detailed findings regarding the manifestations of hidradenitis suppurativa.  The examination should:
a.  describe the percentage of the entire body  and exposed areas affected; and

b.  state whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required and state the total duration of such treatment during the past 12-month period.

c.  if systemic therapy such as corticosteroids or other immunosuppressive drugs is required, the examiner should state the total duration  

3.  Schedule the Veteran for a VA examination to ascertain the etiology of glaucoma.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.

The examiner should state an opinion as to whether current glaucoma is at least as likely as not (50 percent or greater likelihood) proximately caused by, or due to, service-connected hypertension.  The examiner should also provide an opinion as to whether glaucoma is aggravated by hypertension.  The examiner should provide a detailed rationale, with references to the record, for the opinion.

4.  Following the completion of the requested development, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


